UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1474


CORNELIO LARA-RUIZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., United States Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 18, 2014              Decided:   January 12, 2015


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jaime Jasso, LAW OFFICES OF JAIME JASSO, Westlake Village,
California, for Petitioner.   Joyce R. Branda, Acting Assistant
Attorney General, Ernesto H. Molina, Jr., Assistant Director,
Dana M. Camilleri, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cornelio Lara-Ruiz, a native and citizen of Mexico,

petitions for review of an order of the Board of Immigration

Appeals       (“Board”)        dismissing          his    appeal       from     the     immigration

judge’s (“IJ”) order denying his motion to reconsider the denial

of his motion to reopen.                We deny the petition for review.

               A motion to reconsider must specify the errors of law

or     fact     in       the     IJ’s     prior           decision.               See     8    U.S.C.

§ 1229a(c)(6)(c) (2012); 8 C.F.R. § 1003.23(b)(2) (2014).                                           We

review the denial of a motion for reconsideration for abuse of

discretion.          Narine      v.     Holder,          559 F.3d 246,     249    (4th      Cir.

2009); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).                                          We

will    reverse      the       Board’s    decision             only    if    it    is   arbitrary,

irrational,         or   contrary        to    law.            Narine, 559 F.3d       at   249.

“[A]dministrative          findings           of    fact       are    conclusive        unless      any

reasonable adjudicator would be compelled to conclude to the

contrary.”       8 U.S.C. § 1252(b)(4)(B) (2012).

               We    conclude         that         the     Board       did      not     abuse       its

discretion       agreeing        with     the       IJ     that       Lara-Ruiz’s        motion      to

reopen was untimely.              Lara-Ruiz’s challenge to the finding that

he did not comply with the requirements under Matter of Lozada,

19 I. & N. Dec. 637 (BIA 1998) fell short of showing that he was

entitled to have the ninety-day period for reopening equitably

tolled.       See Kuusk v. Holder, 732 F.3d 302, 305 (4th Cir. 2013)

                                                   2
(petitioner must show why it was impossible to file the motion

on time); see also Mahmood v. Gonzales, 427 F.3d 248, 252-53 (3d

Cir. 2005); Patel v. Gonzales, 442 F.3d 1011, 1016 (7th Cir.

2006).     We   note   that    Lara-Ruiz        fails   to    argue    that    he   was

entitled   to   equitable     tolling     for       reasons    other   than    having

complied with Lozada.         See Suarez-Valenzuela v. Holder, 714 F.3d
241, 248-49 (4th Cir. 2013) (issues not raised in the argument

section of the opening brief are abandoned).

           Accordingly,       we   deny       the   petition    for    review.      We

dispense   with    oral     argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                          3